Citation Nr: 0832952	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  

A hearing was held on August 13, 2008, in Pittsburgh, 
Pennsylvania, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that the veteran discussed his hearing 
loss at his August 2008 hearing.  It is unclear as to whether 
the veteran intended to file a claim for service connection 
for hearing loss.  However, that matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, the matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.   The veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to his 
military service.

3.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.

CONCLUSIONS OF LAW

1.  A back disorder was not incurred in active service. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
January 2004, prior to the initial decision on the claims in 
January 2005, as well as in March 2008 and July 2008.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection. Specifically, the January 2004 letter stated that 
the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the May 2006 statement of 
the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
was requesting all records held by Federal agencies, such as 
service medical records, military records, and VA medical 
records.  The appellant was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2004 letter notified the appellant that he could 
submit evidence, such as the details regarding medical 
treatment during service, lay statements from individuals who 
knew him in service, records and statements from service 
medical personnel, employment physical examinations, post-
service military evidence, pharmacy prescription records, and 
insurance examination reports.  He was also advised to submit 
any medical records in his possession.  The January 2004 
letter further requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date. In this regard, the Board notes 
that the March 2008 and July 2008 letters as well as the May 
2006 SOC informed the veteran that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letters and SOC also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  As previously noted, the January 
2004 letter requested that the veteran complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  The veteran did submit a VA Form 
21-4142 in February 2004; however, he only identified 
treatment in service.  There was no indication that he had 
received post-service medical treatment.  In addition, the 
veteran did not identify any physicians who had treated him 
in any of his other submissions.  Nor did he submit any other 
medical evidence.

The Board does observe that the veteran's complete service 
medical records are not associated with the claims file.  
However, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
records until it was reasonably certain that such records did 
not exist or that further efforts to obtain those records 
would be futile.  In this regard, the January 2004 letter 
indicated that the RO was requesting his service medical 
records from the service department, but that he should 
submit any military records he already had in his possession.  
The RO did request in January 2004 that the National 
Personnel Records Center (NPRC) furnish the veteran's service 
medical records.  However, a response was received indicating 
the veteran's records were presumed destroyed by the fire at 
the National Personnel Records Center in St. Louis, Missouri, 
in 1973.  

The RO sent the veteran a letter in April 2004 indicating the 
results of the search and advised him to submit any service 
medical records he had in his possession.  He was also 
requested to complete and return a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  The veteran 
completed and returned that form as well as some service 
personnel records in June 2004.  He also submitted duplicate 
copies in December 2004.  

The RO requested in August 2004 that NPRC provide the 
veteran's service medical records and Surgeon General Office 
Records.  The RO also requested morning/sick reports from 
July 1, 1957, to August 31, 1957, and from September 1, 1957, 
to October 31, 1957, pertaining to a back injury and 
tinnitus.  To date, such records have not been obtained and 
associated with the claims file.

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his complete 
service medical records.  The veteran has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the veteran's claim that has not been 
obtained and associated with the claims folder.

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for back disorder and for tinnitus.  The 
law provides that an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for a back disorder and for 
tinnitus because such an examination would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have a current diagnosis of a back disorder or 
tinnitus.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
current disorder to which an event, injury, or disease in 
service could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
disorder and for tinnitus.  In this case, the medical 
evidence of record does not indicate that the veteran is 
currently being treated for or has a diagnosis of a back 
disorder or tinnitus.  In this regard, the Board notes that 
the veteran has not submitted or identified any medical 
evidence documenting complaints, treatment, or a diagnosis of 
such disorders.  Indeed, there are no post-service medical 
records in the claims file.  As such, the veteran has not 
been shown to have a current diagnosis of a back disorder or 
tinnitus.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for a back 
disorder and tinnitus.



ORDER

Service connection for a back disorder is denied.

Service connection for tinnitus is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


